 RED BALL MOTOR FREIGHT, INC.125collective bargaining or mutual aid or protection,or to refrain from any andall such activities.SCHOENFELD CORDAGE CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees if presently servingin the Armed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, after discharge from the ArmedForces.This noticemust remainposted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 6617Federal OfficeBuilding,515 Rusk Avenue, Houston, Texas, 77002, Telephone No.Capitol 8-0611, Extension 271, if they have any question concerning this notice orcompliance with its provisions.Red Ball Motor Freight,Inc.andGeneral Drivers,Warehouse-men and Helpers Local Union No. 968;Dallas General Drivers,Warehousemen and Helpers,LocalUnion No. 745; TruckDrivers and Helpers Local Union No. 568,all affiliated withthe InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case No. 23-CA-14435.June 26, 1963DECISION AND ORDEROn March 5, 1963, Trial Examiner Horace A. Ruckel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.He also found that the Respondent had not engagedin certain other alleged unfair labor practices and recommended dis-missal of these allegations of the complaint.Thereafter, the Re-spondent and the General Counsel filed exceptions to the Intermedi-ate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-niember panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.143 NLRB No. 32. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon an original charge filed on May 26, 1962, and upon amended charges filedon June 18 and July 5, 1962, by General Drivers, Warehousemen and Helpers LocalUnion No. 968; Dallas General Drivers, Warehousemen and Helpers, Local UnionNo. 745; Truck Drivers and Helpers Local Union No. 568, all affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America, herein collectively called the Union or the Teamsters, the RegionalDirector for the Twenty-third Region of the National Labor Relations Board, hereincalled the Board, on July 6, 1962, issued his complaint against Red Ball MotorFreight, Inc., herein called Respondent, alleging in substance that (1) Respondenthas threatened certain of its employees with discharge and physical violence, and (2)on various dates discharged or laid off seven employees and refused to reinstate them,because of their activity on behalf of the Union, in violation of Section 8(a)(1)and (3) of the National Labor Relations Act, as amended (29 U.S.C., Sec. 151,and following), herein called the Act.On July 13, 1962, Respondent filed its answer in which is denied the commisisonof any unfair labor practices.Pursuant to notice, Trial Examiner Horace A. Ruckel conducted a hearing atHouston and Dallas, Texas, on September 10, 12, 13, and 14 and November 13,14, 15, and 16, 1962, at which the parties were represented by counsel.All partiessubsequently filed briefs.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation having its principal office and place ofbusiness at Dallas, Texas, and operating terminals at Houston, Texas; Shreveport,Louisiana; El Dorado, Arkansas; Denver, Colorado; and other locations in variousStates of the United States where it is engaged in the business of transporting goodsand commodities by motortruck under license by the Interstate Commerce Com-mission.During the 12 months prior to the issuance of the complaint, Respondent, in thecourse and conduct of its business, received in excess of $1,000,000 for the interstatetransportation of goods and commodities.II.THELABOR ORGANIZATIONS INVOLVEDGeneral Drivers, Warehousemen and Helpers Local Union No. 968; Dallas Gen-eral Drivers,Warehousemen and Helpers, Local Union No. 745; Truck Drivers andHelpers, Local Union No. 568, all affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, are labor organiza-tions within the meaning of Section 2(5) of the Act.M. THEUNFAIR LABOR PRACTICESA. BackgroundRespondent operates as a common carrier of freight in various States of theUnitedStates.Its general office and main terminal are at Dallas, Texas.Altogetheritoperates 79 terminals in the South and Southwest.Thisproceeding is limitedto events occurring at theDallas, Shreveport, and Houstonlocations.The Unionhas for some years been attempting to organize Respondent'sdriversin the unit of employees presently representedby Union ofTransportation Employees,hereincalledUTE, whichhas a collective-bargaining agreement with Respondent.In 1948 the Board found,'as a result of charges filed by the Teamsters Union,IN L.R B. v. Red Arrow Freight Lines,Inc., et at,77 NLRB 859, enfd 180 F. 2d 585(C.A. 5), cert. denied 340 U.S. 823. RED BALL MOTOR FREIGHT, INC.127that several motor carriers, of which Respondent was one, had unlawfully con-trolled the National Association of Motorized Common Carrier Truck Line Em-ployees, purporting to represent the truckers' employees, and ordered its disestablish-ment.The Board found that one R. S. Craig was a management representativeof Respondent and that Respondent had expressly authorized Craig to form theAssociation.Sometime following the Board Order disestablishing the Association,UTE was formed, with Craig as its president.Efforts of the Union to organize Respondent's employees and to displace UTE astheir bargaining representative were revived during the latter part of 1960 and theearly part of 1961. In July 1961, an election was conducted in UTE in whichJames Hester ran for the presidency of UTE against Craig.Teamster adherentswere active in support of Hester.Hester lost, and on July 26, 1961, was dischargedfor speeding. It is not alleged in the complaint that this was a discriminatory dis-charge.Neither is it alleged that Respondent has formed and dominated UTEas it did the previous Association, or that Craig was and is Respondent's instrumentfor this purpose. It is a reasonable conclusion, however, which I draw in view ofthe close relationship between the Association, UTE, Craig, and Respondent, thatRespondent, who admittedly knew that the employees named in the complaint wereactive in the Teamsters, also were aware that they were leaders of a dissentientgroup in UTE and supported Hester as against Craig, an activity which in view ofthe latter's previous services to Respondent, it could not have viewed with favor.On November 30 and December 1, 1961, on the petition of the Union,2 the Boardconducted an election among Respondent's employees.The Union lost the election.Respondent participated actively in the preelection campaign and directed a seriesof letters to its employees and their families over the signature of Henry English,chairman of its board of directors, and O. B. English, criticizing the Union and con-trasting it unfavorably with UTE. In addition, a number of Respondent's highestofficials convened meetings of employees and addressed them in the same vein.Theletters and the speeches were in the familiarAmerican Tube Bending 3pattern, andit is not contended that their utterance was in violation of the Act.The speechwas sometimes lurid but at all times free.These activities do show, however, thatRespondent is hostile to the Union.In the preelection campaign all seven of the employees named in the com-plaint either acted as observers for the Union at the election, or else were designatedto do so, and their activity was well known to Respondent.They were terminatedduring the period from March 27 to May 8. They were: Horace Limbaugh, H. W.Lewis, Elton Cathey, William Clem, Joe Shamblin, Gordon Hodgkins, and W. T.Willingham .4This was almost, but not quite, all the union observers at the elec-tion.One, M. A. Butler, is still employed and his name does not appear in thecomplaint.Another, C. C. Fox, who was designated as an observer but did notserve, is still employed.One UTE observer, Robert Shanklin, was discharged inMarch 1962.Respondent asserts that these seven employees were legitimately terminated forvarious categories of offenses, or else voluntarily quit, or were laid off for economicreasons.B. The discharges1.Discharges for speedinga.The safety programIn April 1961, Respondent employed John Barr as safety director for the purpose,among others, of tightening up its safety program to reduce the number of accidents.All line (over-the-road) drivers come under his personal supervision for this pur-pose.City drivers remain under the supervision of the terminal managers. InMay, Barr began addressing employees at a series of safety meetings.His creditedtestimony is that he told the employees that Respondent was tightening up its safetyprogram and warned them against driving within a town or city in excess of theposted speed limit.The Texas speed limit for trucks on the open road, however,is45miles per hour, and Barr testified that Respondent has always tolerated aspeed up to 50 miles.The employees were never officially informed of this because,according to Barr, if they were told that they were given an inch they might take2Case No. 16-RC-3016.2 Americana TubeBendingCo., Inc.,44 NLRB 121.4Another, Hall Nichols, is alleged to have beendiscriminated against by being singledout for warningsand constantly checked upon. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDa mile, or in this case five .5 It is not disputed that the employees knew of thistolerance and drove accordingly.Respondent has three methods of checking speed: (1) by a tachograph attachedto every truck which records, along with the speed, the date, how many hours itisdriven each trip, and where it stops.The driver drives a different truck everynight; (2) by transport safety reports which are recordings made by insurancecompany patrolmen who make on-the-spot checks; and (3) personal following oftrucks by Barr or some other safety employee, and use of radar.6The tachograph charts and transport safety reports are used as tools to indicatewhether drivers are violating driving regulations. If they indicate drivers, in gen-eral,are going too fast, Barr may then decide to follow a truck personally.Tachograph charts accumulate to the number of 7,000 or 8,000 a month from allover the system.They do not cross Barr's desk.They are kept for a month inthe Dallas shop under the number of the vehicle, and not under the name of thedriver.?Barr occasionally spot checks them by taking "a fistful-at random, juststarting through them and looking for violations."As to the transport safety re-ports,when Barr received one which indicated a violation of some sort he would"at [his] earliest convenience get out there and personally check."Barr's further testimony on direct is:Iwill never discharge a man on the strength of the transport reports ortachograph charts alone. I won't discharge a man if I go out there andcheck him and catch him the first time in person. If that is his first offense,if I get out there and check him personally, visually, myself, and that is thefirst violation, I will not discharge him. I will give him a warning letter.On cross-examination Barr amended his testimony:Q. I think you said before that you will not discharge a man on the basisof a visual infraction on just the first time. Is that right?A. If he has never been warned before.As I understand Barr's testimony it is that he never discharges for speedingexcept when there has been a previous reported violation pursuant to which awarning has been given.But this previous reported violation need not have beenwitnessed by him personally. It may have been a violation appearing on atachograph chart or a transport report.Given such a report, a subsequent person-ally observed violation may result in discharge.As to whether a warning is always given when a violation is reported, Barr testi-fied that he has never overlooked a violation or neglected to issue a warning letterwhen he "thought one was due."When he did not think one was due, he didnot issue it.It was not automaticAlthough Barr's testimony is that Respondent never discharges drivers for speed-ing on the basis of a tachograph report or a transport safety report, alone, but onlyon the basis of his personal observation, after a prior warning, he did not testifythat these drivers whom he personally caught speeding after a warning were in-variably, or even customarily, discharged.They might be or they might not.Hetestified that there was "no fixed practice."Each case is "based on its own merits."He thus exercised his discretion as he testified he did in issuing warning notices,when he "thought one was due," and as he further did with respect to dischargebecause of chargeable accidents .8Discharge for this reason, he stated, followed nofixed rule.Since a driver is discharged only after Barr has personally observed him speed-ing after a prior warning, it becomes important to know what it is which determineshim to make a personal observation of the trucks.Again, there is nothing systematicabout this. It is manifestly impossible for him to follow every driver whose tacho-graph reports show he may have been speeding, nor did he have a consistent practiceof following drivers who had been given prior warnings.9Here again, he followedit is also probable that Respondent did not care to sanction in words a violation ofState law.9Also, each truckdriver maintains a log which records among other things the numberof hours on and off duty and where he stops.7The driverof a particular truck, however, can be ascertained by inquiring of the dis-patcher or checking the truck number against the sign-in-and-out register.8A chargeable accident is one which, on its face, is the fault of the driver.9He testified that some drivers had four or five warnings for speeding but were not dis-charged because they had not been caught. RED BALL MOTOR FREIGHT, INC.129no fixed rule, and was unable to say even approximately how often he followed trucks.or how many he followed. It was done on a random basis:Q. Now when you check up on city pickup and delivery drivers-A. Yes, sir, sure do.Q. How often do you do that?A.Well, I don't have any set pattern. Just whenever the time or the oppor-tunity affords itself-Q. In March 1962, how many observations did you make of city pickupand delivery drivers?A. I don't know, sir.Q.How about April, in 1962-A. I can't recall.*******Q. How about May 1962. How many spot checks of city pickup anddelivery drivers did you make in that month?A. I made several in Houston that I recall.10Q. Did you make any in any other city in the month of May9A. No, sir.Q. How about June 1962. Did you make spot checks of city pickup anddelivery drivers in any of the cities of the Red Ball system?A. In June 1962, I was pretty busy trying to reorientate our people in theSoutheast division-Q. In other words, your answer is no?A. No. That is correct.Barr's continued testimony is that he made no checks in July and August 1962.He further testified:Q. How would you determine how you were going to make your check?A. There was no determination.Q. I mean what caused you to check the drivers that you did check?A. Nothing-Q. Did you do it on a random basis?A. Yes, sir, it was done on a random basis.*******Q. Did you just cruise around?A. I just cruised around.*******Q. Did you ever say, sit in a place waiting for them to come by?A. Yes, sir.Q.When was that?A. At the City Dock 18.11Although Barr here is testifyingas tohow he checked city pickup drivers, it isclear from his testimony as a whole that over-the-road drivers were checked onthe same hit-or-miss basis.b.Gordon HodgkinsHodgkins started working for Respondent in May 1956 as a line driver based onDallas.He continued in its employ to May 4, 1962, when he was discharged. Priorto July 17, 1961, he was never warned, reprimanded, or disciplined for speedingor for any log violation.InMarch 1960, Hodgkins became a line committeeman for the UTE and sup-ported Hester for the presidency of UTE as against Craig.On July 17, 4 daysafter the election, which Hester lost, Hodgkins was called to Barr's office where Barrtold him that he had been checking Hodgkins' tachograph charts and ICC logs forthe period of June 16 through 30 and that Hodgkins had made some improper logentries.Barr proceeded to type a letter stating that any future errors would resultin his discharge, and required him to sign it.He also produced a tachograph chartwhich Barr said showed he had driven up to 55 miles per hour over a stretch inArkansas.Hodgkins told Barr that the speed limit in Arkansas was 60 miles perhour which Barr, after checking, admitted was correct.Barr thereupon produced10This is the month in which Willingham, a Houston pickup and delivery driver whosedischarge is hereinafterdiscussed,was terminated (May 9)n As will be seen later, on this occasion Barr waited for Willingham at dock 18 for anhour and a half while he was unloading, and then followed him 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDanother chart which, Barr said, showed sustained speeds of 50 miles per hour ona Texas stretch, with short bursts of speed in excess of 50, and typed up anotherletter,which Hodgkins signed,stating he had been speeding.Barr testified that he could not recall how many tachograph charts he checkedin July 1961, but that there were "several."He could not recall any except thosepertaining to Hodgkins, Hester, Elton Cathey (named in the complaint), and an-other employee, Mayberry, and I find that this was all. These charts he testified heselected on a spot-check basis; he walked down to where the charts were kept and"picked up a handful."He issued warning letters to Hester and Cathey as well asHodgkins, but not to Mayberry, as to whose chart or log he said he was mistakenin believing it in error.On July 26,1961,9 days later,Respondent discharged Hester for speeding.Thedischargeof Catheyis hereinafter discussed.In the fall of 1961, the dissident group in the UTE who had supported Hesterbecame active in the Teamsters'organizing campaign.Hodgkins,along with the sixothers named in the complaint as dischargees,was an observer in the Board electionon November 30 and December 1.In April 1962, Hodgkins was assigned a regular run from Houston to Dallas,generally carrying LTL freight.12His usual time of departure was between 9 p.m.and midnight.As a rule Mabra, another driver on the run, left between 7 and9 p.m.On May 3, about 6:45 p.m., when Hodgkins arrived at the office of thedispatcher, Samons, he heard Samons who was talking on the telephone say, "ButMabra is due out first," and then, "Well, I will get them both out by 8 o'clocksome way." Samons did not testify. Barr testified that he did not check theschedules for drivers leaving that night with Samons, and that he did not talk toSamons on the telephone.Both Mabra and Hodgkins were dispatched at 8 p.m.,although Hodgkins had never before left before 9 p.m.Shortly after midnight when Hodgkins was 500 to 600 yards inside the citylimits of Corsicana, Texas, Hodgkins observed a parked car driven by Barr, whichstarted after his truck.Shortly thereafter Hodgkins pulled over to check his tiresand Barr, with whom was Lane, Dallas terminal manager, pulled alongside.Barrtestified that Lane had never previously accompanied him when checking on drivers.Barrasked Hodgkins if he was familiar with Respondent's rule requiring a driverto bump his tires every 50 to 75 miles and said he would see Hodgkins when hegot back to Dallas.Nothing was said about speeding or being checked by radar.Barr and Lane returned to Dallas to await Hodgkins' arrival without waiting tocheck any more trucks, although Barr testified that he knew other drivers were dueto go through.He did, however, check two trucks which passed before Hodgkinsdid, and found no speed violation.Barr, according to his testimony, on his way back to Dallas decided to dischargeHodgkins.He admitted that he did not check his personnel file, which was atthe office, before making the decision. If he had done so he would have foundthat Hodgkins during his 6 years with Respondent received a safety award in everyyear, and had received only one warning for violating company regulations-thatissued the previous July under the circumstances previously described.When Hodgkins got back to Dallas, Barr discharged him for traveling at 35miles per hour, or 5 miles per hour, as shown by radar, in excess of the postedlimit of 30 miles.Hodgkins conceded that he might have been going at this ratewhen he passed Barr but not afterward, giving as an explanation while testifyingthat at that point there is a downgrade and he intended to let the truck fall backto 30milesper hour on the upgrade.c.W. T. WillinghamWillinghamcameto work for Respondent in 1954 as a city pickup and deliverydriver in Houston. In September 1961 he was transferred to the job of gasmanwhose duties were to gas up trailers and back them around the yard up to the load-ing docks.Around the middle of November 1961 he was changed to a city pickupdriver.In the summer of 1961 Willingham became activein signingup members in theUnion and later served at the Board election as observer for the Union at theHouston terminal, along with Hall Nichols. It is not disputed that a week or 10days prior to the election, he had a conversation with Alvie Simpson, Houstonassistant terminal manager, in which Simpson expressed himself as opposed to theUnion.Willingham's interest in it was well known to Respondent.12Less thantruckload. RED BALL MOTOR FREIGHT, INC.131In March 1962 Willingham, along with two others, was given a writtenwarning.for exceeding 10 miles per hour in Respondent's yard, in violation of a companyrule.On May 9 Barr, according to his testimony, decided to check some of Respond-ent's drivers of six-wheel equipment as to their driving habits, and ascertained fromFoster,Houston terminal manager, in what part of town these trucks might befound, but without obtaining any knowledge as to who the drivers were.Ac-cordingly, he drove to city dock number 18 at the waterfront.This was the onlytime between March and August 1962, when, so far as he could remember, hechecked on city pickup and delivery drivers.Between May 7 and 10 he checkedon seven or eight.At dock number 18, where he arrived about 1:30 p.m., Barr found Willingham'struck being loaded.He remained there for about 11/2 hours waiting for it to pullaway.When Willingham pulled away Barr followed his truck down McCarthydrive, a four lane street, where he saw Willingham at one point going 45 miles perhour in a 40-mile zone, and then go through a stop light.When Willingham madeanother stop to load, Barr again waited for him until he had loaded and at 4:23p.m. followed him back to the terminal.Altogether Barr spent approximately 31/2hours following Willingham.As a result, he testified, he did not check on anyother equipment and left Houston that evening.At the terminal, Barr, according to his testimony, asked Foster to find out whowas driving the truck and Foster called Willingham to the office where Barr playedback to him a tape recording which Barr had made while following him. Fosterthen discharged Willingham.ConclusionsRespondent urges as to the discharges of Hodgkins and Willingham for speeding.that there was no disparate treatment of them.Hodgkins admittedly drove for abouta third of a mile within the city limits of Corsicana at 5 miles in excess of the postedspeed limit, in violation of Respondent's announced policy.Willingham did the samething within the city limits of Houston, and in addition ran a red light. Both had beenpreviously warned, Hodgkins once, 10 months previously, and Willingham once, onMarch 28, 1962.Respondent cites the instances of two other employees (Samonsand Houston) who speeded on other occasions and who were warned, but not dis-charged because Barr had not caught them personally.Where, Respondent asks, isthere a showing of disparate treatment?I am not impressed with this argument.All it shows is that since Hodgkins andWillingham were personally observed to be speeding by Barr, and Samons andHouston were not,their discharge wasnot inconsistentwith Respondent's statedpolicy.It is clear from Barr's testimony that both warnings and discharges dependedupon all the facts and circumstances,and were not automatic.He used his ownjudgment.It has also been found that he used his own judgment as to what drivershe should follow.Hodgkins each year of his employment had received a safety award.He had hadbut one warning.On the occasion of this warning, which took place during theelection in UTE when Hester, with Teamster support, was running against Craig,Barr reached into a reservoir of tachograph discs and reports from seven to eightthousand in number and drew out "several," which I have found were four.13These four were reports on Hester, Hodgkins, Cathey, and Mayberry.This, accord-ing to Barr, was entirely accidental.Hester,Hodgkins, and Cathey were givenwarnings.Mayberry, whose union affiliation is not revealed by the record, was not.Hester, Hodgkins, and Cathey were subsequently discharged-the first two assertedlyfor speeding, and Cathey because of an accident.On May 3, 1962, Hodgkins was dispatched on his run to Houston from Dallasan hour earlier than he had ever previously been dispatched. Barr lay in wait at Cor-sicana, radar established, along with Lane, terminal manager, who Barr testified hadnever previously accompanied him on such an expedition.Barr observed one or twoof Respondent's trucks pass by proceeding,according to Barr, within the speed limit.Hodgkins, shortly after midnight, they observed traveling at 5 miles an hour in excessof the speed limit, from the city limits to a point one-third of a mile within the citylimits.Although they talked with Hodgkins, they said nothing about speeding,which would seem the natural thing to do since he still had some distance to con-i3While Barrdrew out only four on the occasion, he testified as to his generalpracticethat "whenever I get ready to make a spot check, I will just go down and grab a fistful]of charts "717-672-64-vol. 143-10 132DECISIONSOF NATIONAL LABOR RELATIONS BOARDtinue in Corsicana and Barr assertedly was paying particular attention to speedingwithin the limits of a city.Having found Hodgkins speeding,Barr and Lane made no further check on otherdrivers.On the way back to Houston, Barr admittedly decided to discharge Hodg-kins without referring to his personnel file.This would have shown him with onlyone previous warning, and that 10 months previously, and with a safety awardevery year of his employment. In the absence of the file and of any testimony byBarr that he personally recalled giving Hodgkins a warning the previous July, I can-not understand how he could have been sure that Hodgkins had received a previouswarning, a precondition for discharge. I am unable to believe that the circumstancesattending Hodgkins' discharge were purely coincidental.So with Willingham. I cannot believe that Barr waited for an hour and a halfat the Houston dock until Willingham had loaded his truck and consumed another2 hours following him throughout the streets of Houston, waiting until he madeanother pickup, and following him back to the terminal, without knowing beforehe set out, or discovering along the way, that the truck he was following was drivenby Willingham.As previously found, Barr could not remember any other instancewhere he waited an hour and a half for a parked truck to load so that he couldfollow it.Here, as in the case of Hodgkins, Respondent's practice did not require that it dis-charge Willingham who had had only one prior warning, and that for driving toofast on Respondent's property,14 but only that all the circumstances be considered.Both Hodgkins and Willingham, along with the employees whose termination is here-inafter considered, had one factor in common.They were known to be active inthe interests of the Union, and had served (Hodgkins and Willingham, among oth-ers) or been designated to serve as observers for the Union at the Board election.Respondent's opposition to the Union and its support of the UTE was made un-mistakably clear to the employees in speeches and letters.Respondent's records show that from the beginning of 1962 to May 9, the dateofWillingham's discharge, Hodgkins and Willingham, both Teamster supportersand election observers, were the only drivers in Respondent's entire system whowere discharged for traffic violations, in spite of the fact that there were more thantwice as many supporters of the UTE as there were supporters of the Teamsters.isI conclude and find that Hodgkins and Willingham were not discharged becauseof speeding violations, but because of their activities on behalf of the Union.2.Discharges for accidentsaHorace LimbaughLimbaugh was employed in August 1957 on the Dallas dock. In 1958 he wastransferred to making pickup and deliveryruns.In the latter part of 1961, afterthe UTE election, he became active in the Union'sorganizing campaign and signedup more than 50 drivers. In October 1961 he was called to the office of Meeks,then terminal manager, where Hitt, a foreman, was present, and Meeks askedLimbaugh,accordingto the latter's credited testimony, if he was for the Teamsters,stating, however, that he was already aware of it because he had seen men stand-ing aroundhis car at night signing up for the Union.Two days before the elec-tion Meeksagainasked Limbaugh if he was for the Union and Limbaugh said that hewas.Meeks was not called as a witness and Hitt did not testify on the point.Ashas been stated, Limbaugh along with the others named in the complaint servedas an observer at the election.His activity in the Union was well known toRespondent.On Friday, March 23, 1962, Limbaugh while on a Dallas city run backed intoa boy on a bicycle when he was straightening out his truck preparatory to unload-ing.The boy was not hurt but the front wheel was damaged and Respondentsubsequently paid $8.19 to have it repaired.Limbaugh's credited testimony is thatthe bicycle came up under the rear of the truck so that it could not be seen throughthe rear-view mirror.Limbaugh telephoned in a report to Haslet, the dispatcher,who told him to finish his run. That evening Haslet told him to make out anaccident report on Monday.On Monday morning Limbaugh forgot to make outhis report before leaving on his run.When he got back that evening he found histimecard pulled and when he asked Lane, terminal manager, about it, Lane toldLimbaugh to see him the next morning. On the following morning he did so."It is not contended that this was a violation of law, but of Respondent's own rule.15On the basis of the results of the Board election, where out of 627 ballots cast, 435were cast for the UTE (69 percent)and 192 for the Teamsters(31 percent). RED BALLMOTOR FREIGHT, INC.133Lane called Limbaugh's attention to several backing accidents he had had in pre-vious years, stated they were too many, and told Limbaugh that he was suspendedduring investigation. 16Limbaugh's testimony is that he then asked Lane how long he would be suspendedand Lane said that it was up to the general officeLimbaugh said that CharlesFisk, Respondent's vice president in charge of operations, was "after him" and thathe was being suspended because of his Teamster activity.Lane said he knewnothing about this.Limbaugh then asked if he could work elsewhere during hissuspension because of his family and the family bills, and Lane told him it wasagainst company policy to work for another employer while working for Respond-entLimbaugh testified that Lane then suggested that he resign.Lane's testi-mony is that this was the suggestion of Limbaugh who said, "I think I will justresign."I accept Limbaugh's version as the true one.Lane proceeded to typeup a letter of resignation and Lane, according to Limbaugh, said, "Well, just goahead and sign this letter."According to Lane he asked Limbaugh if that is whathe wanted to do.Limbaugh signed, stating that he hated to lose all his seniorityat Red Ball.ConclusionsRespondent contends that Limbaugh's termination was by way of resignation. TheGeneral Counsel contends it was a constructive discharge. I agree. Lane's refusal togive Limbaugh any idea of how long his suspension might be, when he knew thatitprobably would take no more than 24 hours, coupled with his refusal to permithim to work elsewhere while suspended and his failure to tell him that an employeewas paid during such a suspension, was designed in my opinion to force Limbaugh'sresignation.I find significant Lane's further testimony that he had decided not tosuspend Limbaugh at all, but to issue him a warning letter instead, but did not have achance to tell him so because Limbaugh "at that point" began to claim that the gen-eral office was "out to get him." I see no reason why Lane could not have told Lim-baugh at this point or some other.His failure to do so I find was occasioned by hisintention to force his quitting.Lane could not reasonably have believed that Lim-baugh was voluntarily resigning, since Limbaugh was protesting that the generaloffice wanted to get rid of him, that he had family obligations, and that he hated tolose the seniority gained in Respondent's employ. I find that Lane's entire course ofaction was calculated to bring about Limbaugh's quitting, and that by so bringing itabout Respondent constructively discharged him. I find that the reason for the dis-charge, or forced quitting, was Limbaugh's known activity on behalf of the Union towhich Respondent was openly opposed.b.Elton CatheyCathey came to work in September 1959 as a line driver based on Dallas. In1961 he became active in the Teamsters' organizing drive and procured about 75Teamster cards. It has already been found that he served as an observer for theUnion at the Board election. It has also been found that at the time of the UTEelection one of Cathey's tachograph charts, along with charts pertaining to Hester,Hodgkins, and Mayberry, was pulled "at random" from among seven to eight thou-sand charts, and Hester, Hodgkins, and Cathey, but not Mayberry, were issued warn-ings for speeding.On April 1, 1962, Cathey left Dallas on a run to El Dorado, Arkansas, via Shreve-port, Louisiana.Before leaving Dallas he checked the lights, tires, wheels, and fireextinguisher, and checked his tires again at Wills Point and Longview, Texas.AtShreveport he dropped his trailer and picked up another, and again checked his tires.About 70 or 75 miles past Shreveport, the dual outer drive wheels on the right sideof the tractor suddenly came off, one of them rolling off the highway into a parkedcar, damaging it to the amount of approximately $600.Cathey was able to holdthe tractor and trailer on the road and bring it to a stop.He called Nethercutt,Shreveport terminal manager, who sent another tractor to haul the trailer to ElDorado.On the following day he was dispatched on a regular run to Dallas where,on April 5, Barr called him to his office.Barr asked Cathey about the accident on April 1 and Cathey gave him an accountof it.Barr showed him a bulletin issued to drivers and said that it required drivers to10This is Respondent's usual procedure.Ordinarily an employee is paid during an in-vestigatory suspension, which normally is completed within 24 hours. If he is suspendedafter investigation, this is a disciplinary suspension and he is not paid while it is in effect.-I find that Limbaugh had no knowledge of the exact procedure. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDcheck their wheels and lugs every 75 miles.Cathey denied that the bulletin saidanything about wheels or lugs, and the bulletin itself, in evidence, supports Cathey.It is entitled "Tire Fires" and deals solely with their prevention and with methodsof fighting them, principally by keeping them properly inflated, and asks for the11 cooperation of all of our line drivers in checking their tires prior to departure andevery 50 to 75 miles en route between terminals."After reading the bulletin to Cathey, Barr asked him how long he had driven thetrailer on his April 1 trip without checking it.Cathey's testimony is that he checkedhis tires when he picked up the trailer at Shreveport, and so told Barr. Barr's testi-mony is that he asked Cathey if he had checked his wheels and tires before leavingShreveport and that Cathey replied that he had not, stating, "I just guess I goofed."Barr's further testimony is: "I told him I would have to think about it for a littlewhile.And I thought it over." But not for long, for then Barr asked Cathey toresign and when he refused told him he was discharged. Barr's further testimony isthat he offered to call the UTE representative but Cathey said that would do himno good, and left, and that he did not see Catheyagainuntil the hearing.Afterhe had left, Barr says that he called House, UTE representative, and told him whathad occurred.Cathey's testimony, however, is that after he left Barr's office he went to the dis-patcher's office where he called House on the telephone and asked him to comedown.Then Barr passed the door to the dispatcher's office and summoned Catheyover to the main office where he gave Cathey his final paycheck.About that timeHouse arrived.Cathey told him he was discharged and House suggested that theygo in to Barr and see if anything could be done. In Barr's office House asked Barrto reconsider the discharge and Barr said, still according to Cathey's testimony,"Well, he's done admitted it," and Cathey said, "Wait, I ain't admitted anything."Cathey's testimony is that he then repeated his account of this accident to House andBarr together and asked Barr why, if he was such a bad risk, he had been dispatched,following the accident, on his trip to Dallas and that Barr replied that he was waitinguntil he got to Dallas.Cathey then said, "In other words, you knew you weregoing to fire me when you talked to those people," and, "if I hadn't gotten around toDallas I might have had another day or two's work," to which Barr said, "That isright. . I was going to fire you when you got into Dallas whether it was Thursdayor Wednesday morning," and concluded, "This case is closed as far as I'm concerned."House then left and Cathey went with him.I have related this testimony, circumstantially given, at some length since Barr'saccount is silent as to any conversation between himself, Cathey, and House, who wasnot called as a witness.Barr's testimony, as I have found, is that after Cathey hadleft his office when told he was discharged he did not see Cathey again until thehearing.I credit Cathey's testimony as to the conversation between him, Barr, andHouse, and I conclude that Barr's memory was faultyFor this reason, among others,I do not credit Barr's testimony that Cathey told him that he had not checked histiresat Shreveport,and instead I credit Cathey's testimony that what he told Barr wasthat he had not checked them after leaving Shreveport. I have accepted Cathey's,testimony that he did check them at Shreveport.Cathey's testimony as to what was said after House was called in is of furtherimportance in that Barr admitted to Cathey that he had decided to discharge himbefore he had talked with him.Hence the discharge would not have been affectedby any statement by Cathey, even had it been made, that he had not checked his tires,at Shreveport.Moreover, it contradicts Barr's statement on the stand that he decidedto discharge Cathey during his interview on April 5.Barr may, however, have believed that Cathey had not inspected his tires be-cause, had he done so, the accident would not have happened. Sanders, shopforeman, testified that the holes in the wheels into which the studs fitted wereelongated to twice their normal size, which indicated to him that the wheels hadwobbled because the nuts were loose, permitting the wheels to have free movementagainst the studs, and that one can see when the nuts are loose on the bolts by look,ing at the wheels.Cathey's testimony was that the nuts in question cannot beseen by looking at the outside of the outer wheels, but only when the outer wheelsare first removed.Respondent insists that even if these nuts cannot be seen if they are loose thewobbling of the wheels can be felt by an experienced driver, and contends that ifCathey had checked his tires at Shreveport he would have seen that the nuts wereloose.ConclusionsCathey was not discharged by Respondent for having an accident but, accord-ing to its brief, for the "sole and simple reason that he had neglected to check his RED BALL MOTOR FREIGHT, INC.135equipment."I have found that he did inspect his tires before leaving Dallas, twiceagain before arriving at Shreveport, and again before leaving Shreveport.Theaccident in question occurred less than 75 miles after leaving Shreveport, withinthe distance allowed by the "Tire Fire" bulletin.The bulletin itself does not setforth a company rule. It only "asks for the cooperation" of the drivers. Itpertains to tires only, which can be seen, and requires that they be properly inflated.Ithas nothing to do with inspection of the wheels themselves to discover me-chanical faults.This is the responsibility of the service department.Nor am Iconvinced that loose nuts on the type of equipment in question can be seen whenthe tires are looked at, or that vibration of the tractor is necessarily caused byloose nuts or that it can be felt by the driver.The record shows that Barr had determined to discharge Cathey before he talkedto him. In my opinion this decision was not based upon the accident on April 1,but upon Cathey's extensive and well-known activity in behalf of the Union, andI so find.3.Terminations for other causesa.Joe ShamblinShamblin started work in April 1957 as a pickup and delivery driver in Dallas.He was a committeeman for the UTE in 1958 and a councilman in 1959. In 1960he was appointed treasurer of UTE by Craig, and in 1961 he was elected to thatoffice.In October of that year he sent a letter to Craig, with a copy to Respondent,protesting the way in which the UTE was being run.On October 15 he was ex-pelled by the UTE.Thereafter he became active in the Union and was designatedunion steward at the Dallas dock, and later an observer at the Board election.Ashortwhile before the election Fisk, Respondent's vice president in charge ofoperations, spoke to a meeting of employees at which he praised the UTE andattacked the Teamsters.Shamblin's testimony, admitted by Fisk to be correct insubstance, is that he arose and took exceptions to certain of Fisk's sttaements.Afterthe meeting Fisk detained him and told him that he could not understand whatwas wrong with him and Shamblin answered that his "problem" was with the UTEand the working conditions.Fisk suggested that if Shamblin wanted the Teamstershe would help him get transferred to the Denver division where Respondent hada contract with that union. Shambhn declined the offer, stating that he wouldstay in Dallas and work under a Teamster contract there.On March 28, the day following Limbaugh's discharge, discussed above, Sham-blm and several other employees were talking about the discharge in the yard whenFisk and Lane approached and asked what was going on.When Shamblin saidthey were talking about his pickup truck, Fisk admittedly said, "Don't kid me,Joe.You're out here with that Teamster trouble-making business," and askedShamblm what was wrong. Shamblin replied that the drivers were dissatisfiedwith the working conditions and did not like Limbaugh's being discharged.AsFisk and Shamblin walked away Fisk again suggested that Shamblin quit, andShamblin again declined, adding that it was like a dictatorship at Red Ball and thatit should move to Cuba.On April 6, during a conversation in Lane's office, Lanecriticized Shamblin for making remarks about Henry English, Respondent's prin-cipal owner, and told him he was causing trouble among the drivers and that theUTE, notShamblin, represented them.Shamblin accused English of being "partof a fake union."Lane suggested that Shamblin quit, told him that there wouldhave to be a change in his attitude,and instructed him to leave the premises whenhe got off work at the end of the day.Later in April Shambhn was switched from his job, principally that of pickingup and delivering straight loads of freight, and made a"hot shot" driver handlingLTL shipments.This involved the handling of smaller and more varied consign-ments.Shamblin had previously bid on this job and the transfer is not allegedto have been discriminatory.On April 25 Shamblin made his last pickup of theday at Western Electric Company warehouse, just before the closing hour of 4:30p.m.This consisted of between 12 and 20 different shipments of 200 or morecartons.When the shipments had been loaded Shamblin found that a shipmentto Port Arthur was missing.Shamblin was told that the warehouse was closingand to take the load to Red Ball's dock and if it was found to be a shipment shortto pick it up on his run the next morning.The next morning the missing ship-ment,comprising 15 cartons,was found placed to one side in the Western Elec-tricwarehouse.Shamblin called Hitt,Respondent'sbreakout foreman,to see ifthis shipment checked with the bill of lading and Hitt told him to bring it in, whichhe did.Shamblin heard nothing more about this until his discharge on May 2. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 1 Shamblin had a pickup at White's Auto Store warehouse involving8 to 15 separate shipments of 300 to 400 cartons.Although Shamblin receiptedfor all the merchandise he did not receive six tires and a signThe 15 carton Western Electric shipment of April 25 came to Lane's attentionthrough a spot check of OS & D 17 reports on May 1. Lane testified that this lapseof time was due to the fact that there were 80 to 100 OS & D reports each day,and that usually such reports came to his attention through tracing of a shipmentfrom the destination station after a failure by the consignee to receive it.Lanecalled Shamblin and criticized him with respect to the shipment, and Shamblinexplained the circumstances.Lane said that Shamblin was "making trouble onthe dock" and again suggested that he resign.On the following day, May 2, Laneprepared a letter to Shamblln reprimanding him on account of the Western Electricshipment and his attitude toward Respondent, and warning him that if he did notimprove he would face discharge.After its preparation, but before its delivery, the White Auto Supply incident cameto Lane's attention.Lane called Shamblin in, told him he had just found out abouttheWhite matter, and discharged him. Simultaneously with telling Shamblin hewas discharged Lane handed him the warning letter which he had prepared. Lanetestified that during his 6 months at Dallas, Shamblin was the only driver whom hedischarged for failing to pick up or deliver merchandise.The record does not showthat any other driver was ever discharged for this reason.ConclusionsIn my opinion Respondent's complaint as to the 15 cartons at Western Electricapproaches the trivial.The absence of the cartons was discovered by Shamblinhimself, Respondent knew where they were, and no tracing was necessary thoughLane testified that usually such shortages were discovered only after a consignee'sfailure to receive and subsequent tracing.The White incident is of little higherstature.The absence of the six tires and sign was not discovered by Shamblin but bya trace, and a special run was necessary to get the articles delivered the same day.Shamblin, however, had been only a few days on this run and was unused to handlinglarge numbers of individual items in numerous shipments.Neither matter involvedany actual loss to Respondent. Shamblin testified credibly that he himself had onat least six occasions picked up shipments overlooked by other drivers.Lane's owntestimony is that there are 80 to 100 OS & D reports each day at the Dallas terminalalone, and that of these 40 to 50 are shortages, a number of them due to the failureof drivers to pick up shipments.Shamblin, as a councilman, committeeman, and treasurer of UTE, had been inopen oppositiontoCraig'sadministration of that organization,and Respondentknew it.When the UTE expelled him he became active in the Teamsters organizingdrive, possibly its most active proponent.He repeatedly made clear to Respondent'sofficials his dissatisfaction with working conditions at Red Ball and its relationship,to the UTE, and they made equally clear to him their dissatisfaction with hisTeamster activities and their desire to be rid of him.First,Respondent attemptedto persuade him to transfer to Denver where he would be under a Teamster contractand removed from the employees he was attempting to organize. This failing, theyurged him unsuccessfully and on repeated occasions to quit his employment. Finallythey discharged him.Respondent's eagernessto be rid of Shamblin is illustrated bythe fact that Lane did not wait for his warning letter to take effect, but dischargedhim simultaneously with delivering it, on the pretext afforded by the White shipment.He was the only pickup and delivery driver Lane discharged in the Dallas terminalwhile he was terminal manager,18 and there is no evidence that anyone else in theentire system was ever terminated for this reason. I find that Shamblin's dischargewas caused by Respondent's opposition to the Union and Shamblin's activities inits behalf.b.Henry LewisLewis was employed in January 1957 and worked on the Dallas dock. In 1959he was transferred to Shreveport, Louisiana, where he was an over-the-road driver.He became active in the Teamsters in late 1960 and obtained signatures of driversto Teamster petitions.On May 2, 1961, he was called to the office of Scruggs, cen-tral dispatcher, and in Barr's presence told about a trailer which he had dropped on17 Over, short, or damaged18 If Respondent had been genuinely concerned by Shamblin's performance it could have-transferred him back to his previous run. RED BALL MOTOR FREIGHT, INC.137a gravel lot at Greenville, Texas, without putting a dollie under it to prevent its sink-ing into the ground. It is not asserted that it did sink. Scruggs used the occasionto say that Lewis had been seen causing trouble among the drivers and had beentelling them they had "run arounds" 19 coming to them. Scruggs testified that anumber of unjustified complaints had come to him of "run arounds" and he hadtraced their source to Lewis. Scruggs then composed a letter to Lewis placing himon probation for a year "to the extent that any further act of negligence or indica-tion of poor judgment on your part will result in your immediate dismissal."In January 1962, Lewis made a run from Shreveport to Sherman, Texas, via Paris.While in Paris, Lewis saw a shipment of school supplies destined for Sherman whichhe had not been instructed at Shreveport to pick up, and asked the dock foreman ifhe should put the supplies in his trailer.The foreman told him not to do so, thatanother driver had been dispatched to pick them up.When he got to Sherman,Alred, Respondent's agent there, asked him if he had the supplies and Lewis told himthat he had been instructed by the dock foreman at Paris not to take them in histrailer.Alred called Scruggs who told him to have Lewis either go back to Shermanand pick up the shipment, without pay, or to catch the bus and go home. Lewismade the trip to Paris and brought the supplies to Sherman.When he got back toShreveport, Lane told him that he was careless in not picking up the supplies at Paris,and that he did not use his judgment, although it was as much the fault of the dockforeman as it was his.Nevertheless, he prepared a statement which he said Lewisdid not have to sign "but if you don't sign this, this is it." Lewis signed.The state-ment is as followsMy duties as a line driver-specifically my responsibility is moving freightfrom local stops or warehouse on my specific run [illegible]. It was pointed outthat any future poor judgment in failing to move local freight or any poorjudgment reflecting negligence in performing my duties would be followed bymy immediate discharge from the service of the company. Specific referencesismade to my trip of 1/11/62 through Paris, Texas, where I failed to use judg-ment in moving freight from Paris to Sherman, Texas.Lane did not testify as to this conversation with Lewis. I construe his statementthat if Lane did not sign the statement "thisis it," to mean,as Lewis himself under-stood it, that he would be dischargedOn Sunday, March 11, 1962, Lewis was dispatched to pick up a load of rolls ofpaper at Ludlow Plastics in Homer, Louisiana.The load consisted of 30 rollsweighing 39,364 pounds.Lewis' uncontroverted testimony is that he and two em-ployees of Ludlow rolled about 15 rolls on the trailer when it was found they wouldnot fit, so the rolls were rolled off and a forklift truck was used to set them up in thetrailer.Lewis helped roll the paper on and off the truck.Whether he helped withthe forklift truck is not clear.On his log Lewis showed the pickup of the 39,364pounds, and a claim for tonnage pay at 21/4 cents per hour. Since no dock foremanor dispatcher was present at Ludlow, he had his log initialed (H. B.) by anotherdriver.Several days after Lewis submitted his log for examination and payment, hereceived a letter from Dale Scruggs, director of transportation, asking if he had actu-ally helped load the paper, and who approved the tonnage figure, since he did notknow who H. B. was. Lewis replied on the face of the letter that he had in facthelped load, and returned the letter to Prince, Shreveport dock foreman, who for-warded it to Lane. Prince wrote on the bottom of the letter that he had approvedLewis' claim on a tonnage basis.He based his approval on Lewis' statement that hehelped load.Lewis was never paid for helping load on either a tonnage or hourly basis. It isagreed that payment on a tonnage basis would have been $1.88 more than on anhourly basis.On March 27 Scruggs called Lewis to Dallas at Lewis'own expense and onMarch 28 talked with him.He accused Lewis of not having helped to load the trailerand stated that he had a letter from Ludlow to that effect.He did not produce it.Norwas it produced at the hearing.Alternately, Scruggs said that Lewis' claim shouldhave been on an hourly basis. Scruggs characterized the claim as dishonest, gaveLewis a chance to resign, and when he refused to do so discharged himOn thefollowing day Scruggs wrote Lewis stating he had been discharged because "sub-sequent investigation" revealed he had not assisted in the loading, and because he hadbeen put on probation for a year on May 1, 1961, and warned in January 1962."A "run around" is dispatching a man out of order, instead of "first in, first out." 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionsRespondent's whole course of conduct toward Lewis convinces me, and I find, thatitdischarged him on May 28, 1962, because of his activity on behalf of the Teamstersand not, as it claims, for legitimate business reasons. In pursuit of this aim and pur-pose it first made the probationary conditions (any further act of negligence or indi--cation of poor judgment), such that no employee could reasonably be expected tomeet them since they were undefined, and in the background context included notplacing a dollie under a truck, and not talking to fellow drivers.The only otherinstance of asserted negligence or poor judgment prior to the Ludlow plant loadingwas his not taking the school supplies from Paris to Sherman. It is uncontrovertedthat Lewis himself asked the dock foreman at Paris if he should do so, and wasinstructed that he should not, and that another driver was scheduled to do so. I amat a loss to understand how this can be said to constitute negligence or poor judg-ment, or what Lewis could conceivably have done short of defying supervisoryauthority and disrupting Respondent's transportation schedules.Since Lane did nottestify on the point I am without the benefit of his opinion.But he did admit toLewis, an admission which I regard as something of an understatement, that the dockforeman was partly at fault. It does not appear, however, that the dock foreman wasin any way reprimanded. Instead, Lane caused Lewis to sign a self-incriminatingstatement under what was in effect a threat of discharge in an endeavor, as I view it,to prepare a case against him.He was made to confess, specifically, that he usedpoor judgment at Paris, and to acknowledge that a similar lack of judgment in thefuture would cause his discharge.The future was not long coming. On March 28 Lewis reported that he had loadedfreight at the Ludlow dock and claimed pay on a tonnage rather than on an hourlybasis.The difference was $1.88 in his favor.This does not seem to have been thecomplaint against him, however, but rather that he did not help in the loading.Thisis the basis on which Lane put the matter in the discharge letter. Lewis testified thathe did help load, and there is no evidence to the contrary, though other witnesses wereavailable in the persons of Ludlow's dock employees. Lane asserted that he had aletter to that effect, but did not offer to show it to Lewis.Nor did Respondent pro-duce it at the hearing, or make any showing that it was not available.I conclude and find that Respondent discharged Lewis not for legitimate businessreasons but because of his activity in behalf of the Teamsters.c.William ClemClem started to work as a mechanic third class in the trailer shop under HaroldOdum, maintenance supervisor. In the fall of 1961 he became active in signing upemployees for the Teamsters.Together with Hodgkins and Shamblin he acted as aunion observer at the election.He testified that after the election he received lessovertime than formerly. I do not find this substantiated by the record.Clem testified that the day following the election when he was sitting with Olswaski,trailer shop foreman, and several other employees in the coffeeshop, Olswaskiaddressed him as a "no-good-so-and-so-Teamster" and that the Teamsters "ought tobe whipped or shot," and said that the Company felt the same way about it and thatOdum and Fisk were going to get rid of Clem. Olswaski and others named by Clemas present on this occasion testified that Olswaski said nothing at all to Clem about theTeamsters. I credit their testimony.On December 5, Clem resigned his member-ship inthe UTE.In January Clem was called to Odum's office and criticized for creating dissensionand spreading rumors to the effect that newly hired employees were being givenhigher classifications than others already employed.Moudy, a driver who was con-cerned about the rumors, was present.Several weeks later, Clem testified, he was again called to the office where Odum,inMoudy's presence, again accused Clem of stirring up trouble, and called someoneon the phone to whom he said, "Yes, sir," and "No, sir," and told this person thathe was discharging Clem.On turning from the telephone he told Clem that he wasgiving him another chance.This conversation was denied by OdumMoudy testi-fied that he had been present on only one occasion where Clem was present, thatpreviously related. I accept Odum's testimony and that of Moudy as in accord withthe facts.On February 5, Odum offered Clem a job in Respondent's Denver terminal, buthe refused it.In mid-April Respondent laid off six employees in the shop, including Clem. Itisnot contended by the General Counsel that the decision to lay off was other than-economically motivated.When Odum told the group of employees that they were RED BALL MOTOR FREIGHT, INC.139being laid off Clem, according to his testimony, raised the question of bumping toanother job and said that he was going to bump, and Odum said he could not bumpbecause he was not a member of the UTE. The testimony of Odum and the otherspresent was that the question of bumping was raised by Moudy, or some other em-ployee, but not by Clem, and that Odum said that anyone who had the right to bumpcould do so.According to these witnesses it was Clem who announced that theothers had the right to bump, but that he did not because he was not a member ofUTE. I accept their account of the conversation as accurate, and find that Odum didnot say that Clem could not bump.The fact is that the UTE contract gives the right to bump when seniority issufficientIt is conceded that Clem was eligible to bump, along with one otheremployee, if he had demanded it. The other eligible employee did not want to bump.It is also clear that Odum knew of Clem's right, but that Clem did not.Odum'stestimony was as follows:Q.Who brought up the subject of bumping'A. Clem.Q.What was Clem's statement9A. He didn't have a bump coming because he did not belong to the U.T.E.Q.Did you say anything when Mr. Clem made the statement?A. No, sir.Q.Was Mr. Clem's statement a true statement?A No, sirConclusionsThe question presented is whether Odum's admitted failure to tell Clem that hecould bump to another job when he knew that Clem was under the mistaken beliefthat he could not, was motivated by Clem's known activity in behalf of the Teamster'sand Respondent's hostility to it.On a previous occasion Odum had tried to persuadeClem to transfer to Denver, and he had refusedHis failure to bump had the sameresult that a transfer to Denver would have had; it removed him from the unionactivities in Respondent's Dallas shop. If Clem had not been an advocate of theTeamsters, Respondent's antipathy to which is amply demonstrated, among otherthings, by its termination of six other of its most active proponents, would Odumhave interposed to advise Clem of his right to bump when it was obvious that hewas ignorant of this right?The answer is not without difficulty, but I believe that itmust be in the affirmativeOrdinary fair dealing between employer and employeewould have dictated itHere this fair dealing was withheld, in my opinion, becauseof Clem's union activity, and I so findHis termination constituted a constructivedischarge.Concluding FindingsI find that Gordon Hodgkins, W. T. Willingham, Horace Limbaugh, Elton Cathey,Joe Shamblin, Henry Lewis, and William Clem were discharged by Respondent inviolation of Section 8(a) (3) and (1) of the Act.C. Alleged harassingThe complaint alleges that Respondent discriminated against driver Hall Nichols inviolation of Section 8(a) (3) and (1) of the Act by, since December 2, 1961, singlinghim out for special checks and issuing warning notices for alleged violation of rules.Nichols has worked since 1956 as a line driver out of the Houston terminal. In1960 he joined the Teamsters, became active in its affairs, and was an observer atthe Board election.This was known to RespondentOn a run between Houston and Paris, in March 1962, Barr followed his trailerfor about an hour and a half. Again on May 8, 1962, Barr followed Nichols whilehe was driving between 40 and 50 miles per hour on a freeway within the city limitsof Dallas where the posted speed limit was 50 miles per hour.When Nichols gotback to the Houston terminal, Barr told Nichols that he would not tolerate speedingin cities, and on the following day gave him two warning notices, one for failure tofollow instructions and the other for speeding.The first was based upon Barr's in-junction at a safety meeting a day or so before, against exceeding the speed limitwithin a city.Hence Barr considered this a flagrant violation, warranting two notices.Respondent insists that the State speed limit for trucks is 45 miles per hour, and thatthis also applies to trucks within a city, even when the posted speed limit is 50 andsays nothing about trucks.Barr testified elsewhere, however, that he had told driversto follow the posted speed limit in towns.There is no explanation for thiscontradiction. 140DECISIONSOF NATIONALLABOR RELATIONS BOARDI do not find,however, that Respondent harrassed Nichols by following him twicewithin a 3-month period, and on one occasion giving him two notices instead of theusual one.This allegation of the complaint is hereinafter dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connec-tion with the operations of the Respondent described in section I, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in the unfair labor practices set forthabove, I recommend that it cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act.Respondent having dis-charged Horace Limbaugh,Henry Lewis,Elton Cathey, William Clem,Joe Shamblin,Gordon Hodgkins,and W.T. Willingham because of their membership in and supportof the Teamsters.I recommend that Respondent offer them immediate and full rein-statement to their former or substantially equivalent positions,without prejudice totheir seniority or other rights and privileges,and make them whole for any loss ofpay they may have suffered by reason of Respondent's discrimination against them,by payment of a sum of money equal to that which they normally would have earnedas wages from the date of their discharge to such date as Respondent shall offer themreinstatement,less their net earnings during said period. Such backpay shall be com-puted on a quarterly basis in the manner established by the Board in the F. W.Wool-worth Company,90 NLRB 289, 291-294,and with interest thereon,at the rate of 6percent per annum as prescribed by the Board inIsis Plumbing&Heating Co,138NLRB 716.As the unfair labor practices committed by Respondent are of a type which strikeat the very roots of employee rights safeguarded by the Act,I shall recommend thatRespondent be ordered to cease and desist from infringing in any manner upon therights guaranteed in Section 7 of the ActCONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of the Act.2.Red Ball Motor Freight,Inc., is engaged in commerce within the meaning ofthe Act.3.By discriminating with respect to the hire and tenure of employees,thereby dis-couraging membership in the Union,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a) (3) and(1) of the Act,thereby violating Section 7of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act5.The Respondent has not violated Section 8(a)(3) and(1) of the Act by dis-criminating against Hall Nichols.RECOMMENDED ORDER 20Upon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case,it is recommended 21 that Respondent, its officers,agents,successors,and assigns,shall:1.Cease and desist from(a)Discouraging membership in and activities on behalf of the Union or any otherlabor organization of its employees,by discharging any employee,or in any othermanner discriminating in regard to hire or tenure of employment,or any term orcondition of employment.(b) In any other manner interfering with,restraining, or coercing its employeesin the exercise of their right to self-organization,to form,join, or assist labor organi-zations, including the above-named labor organization,to bargain collectively throughrepresentatives of their own choosing,or to engage in other concerted activities forthe purpose of collective bargaining or mutual aid or protection,or to refrain fromany or all such activities,except to the extent that such right may be affected by20 In the event that this Recommended Order be adopted by the Board,the word"Order"shall be deemed substituted for the words"Recommended Order "21 In the event that this Recommended Order be adopted by the Board,theword"ordered"shall be deemed substituted for the word"recommended " RED BALL MOTOR FREIGHT, INC.141an agreement authorized by Section 8(a)((3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Offer to Horace Limbaugh, Henry Lewis, Elton Cathey, William Clem, JoeShamblin, Gordon Hodgkins, and W. T. Willingham immediate and full reinstate-ment to their former or substantially equivalent positions, without prejudice to theirseniority and other rights and privileges.(b)Make whole Horace Limbaugh, Henry Lewis, Elton Cathey, William Clem,Joe Shamblin, Gordon Hodgkins, and W. T. Willingham for any loss of pay they mayhave suffered by reason of the discrimination against them, by payment to each ofthem of a sum of money equal to the amount he normally would have earned as wagesfrom the date of his discharge to the date of Respondent's offer of reinstatement in themanner set forth in the section entitled "The Remedy."(c)Preserve and, upon request, make available to the Board and its agents,for examination and copying, all payroll records, social security payment records,timecards, personnel records and reports, and all other records relevant or necessaryto the determination of backpay due and to the reinstatement and related rights pro-vided under the terms of this Recommended Order.(d) Post at all its terminals copies of the attached notice marked "Appendix." 22Copies of said notice, to be furnished by the Regional Director for the Twenty-thirdRegion, shall, after being signed by Respondent's representative, be posted by Re-spondent immediately upon receipt thereof, and be maintained by it for 60 consecutivedays thereafter,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Twenty-third Region, in writing, within20 days from the date of this Recommended Order, what steps the Respondent hastaken to comply herewith 23It is recommended that the complaint be dismissed insofar as it alleges discriminationagainst Hall Nichols.In the event that thisRecommendedOrder be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "A Recommended Order of a TrialExaminer" in the noticeIn the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals,Enforcingan Order" shall be substituted for the words "A Decisionand Order "=a In the event that thisRecommendedOrder be adopted by the Board, this provisionshall be modified to read: "Notifysaid RegionalDirector, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL offer Horace Limbaugh, Henry Lewis, Elton Cathey, William Clem,Joe Shamblin, Gordon Hodgkins, and W. T. Willinghamimmediate and full rein-statement to their former or substantially equivalentpositions,without prejudiceto their seniority or other employment rights and privileges, and make themwhole for any loss of pay they may have suffered byreasonof thediscriminationagainst them.WE WILL make whole Horace Limbaugh, Henry Lewis, Elton Cathey, WilliamClem, Joe Shamblin, Gordon Hodgkins, and W. T. Willingham by paying to eacha sum of money equal to each such employee's loss of pay suffered as a resultof the Respondent's discrimination against each employee.WE WILL NOT discourage membership in or activities on behalf of GeneralDrivers,Warehousemen and Helpers Local Union No. 968; Dallas GeneralDrivers,Warehousemen and Helpers, Local Union No 745; Truck Drivers andHelpers Local Union No. 568, all affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, or any otherlabor organization of our employees, by discharging, or otherwise discriminatingin regard to the hire and tenure of any employee's employment or any term orcondition of employment. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with, restrain,or coerceour employees in the exercise of their right to self-organization,to form labororganizations,to join or assist the above-named labor organizations or any otherlabor organization,to bargain collectively through representatives of their ownchoosing,and engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrain from any or all ofsuch activities.All ouremployees are free to become and remain,or to refrain from becoming orremaining,members of any labor organization, except to the extent that such rightmay be affected by an agreement authorized by Section 8(a) (3) of the Act as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.RED BALL MOTOR FREIGHT, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act[and the Universal Military Trainingand Service Act of 1948,as amended,] after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby any othermaterial.Employees may communicate directly with the Board'sRegional Office, 6617Federal Office Building,515 Rusk Avenue,Houston,Texas, 77002,Telephone No.Capitol 8-0611,Extension 296, if they have any question concerning this notice orcompliance with its provisions.Carpenters Local#40,United Brotherhood of Carpenters andJoiners of America, AFL-CIO, and its Business Agent RobertStevenson[Stop&Shop,Inc.]andChester Smith and GeorgeD. Burnham.Case No. 1-CB-804(1-2). June 26, 1963DECISION AND ORDEROn March 8, 1963, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents had engaged in and were engaging in certainunfair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in theattached Intermediate Report.Thereafter, the Respondents filed ex-ceptions to the Intermediate Report,and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the en-tire record in this case, including the Intermediate Report, the ex-ceptions, and the brief, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, to the extent consistentherewith.143 NLRB No. 25.